DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (claims 1-8 and 11-18) in the reply filed on 7/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 9-10 and 19-20 directed to an invention non-elected without traverse.  Accordingly, claims 9-10 and 19-20 have been cancelled.

Allowable Subject Matter
Claims 1-8 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest either alone or in combination a wire bonding apparatus as recited by claim 1, particularly a wire clamp assembly disposed on a capillary; a second member spaced apart from the first member, wherein the first member includes: a first body that extends in a first direction; and a first tilting member that extends at an acute angle relative to the first direction, wherein the second member includes: a second body that extends in the first direction and is spaced apart from the first body in a second direction; and a second tilting member that extends at the acute angle relative to the first direction and is spaced apart from the first tilting member, wherein the first contact member is coupled to an inner surface of the first tilting member and extends in an extending direction of the first tilting member, wherein the second contact member is coupled to an inner surface of the second tilting member and extends in an extending direction of the second tilting member, and wherein the second member is movable in the second direction. 
The prior art of record does not teach or suggest either alone or in combination a wire bonding apparatus as recited by claim 15, particularly a wire clamp assembly on the capillary, wherein the wire clamp assembly includes: a first tilting member that extends along an acute angle relative to the first direction; a second tilting member that extends along the acute angle relative to the first direction and is spaced apart from the first tilting member; and wherein the first contact member extends in an extending direction of the first tilting member, wherein the second contact member extends in an extending direction of the second tilting member, and wherein the second tilting member is movable in the second direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735